Name: Commission Regulation (EEC) No 1081/91 of 26 April 1991 laying down precautionary measures for fruit and vegetables as regards cauliflowers for the period 1 May to 26 May 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 91 Official Journal of the European Communities No L 108/27 COMMISSION REGULATION (EEC) No 1081/91 of 26 April 1991 laying down precautionary measures for fruit and vegetables as regards cauliflowers for the period 1 May to 26 May 1991 THE COMMISSION OF THE EUROPEAN COMMUNITIES, prices ; whereas, pursuant to Articles 149 and 285 of the Act of Accession, the Spanish and Portuguese prices should be aligned on the common prices at the beginning of the marketing year ; whereas the criteria laid down for that alignment result in the fixing of the amounts to be used when calculating the prices at which buying-in is to be carried out at the levels given below, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to that Regulation ; whereas the products in question, harvested in a given production year, are marketed as regards cauliflowers from May to April of the following year ; whereas to date the Council has not adopted the basic price and the buying-in price for cauliflowers applicable from 1 May 1991 ; whereas the Commission, by virtue of the powers conferred on it by the Treaty, must take the necessary precautionary measures to ensure that the common agricultural policy continues to operate in the fruit and vegetables sector in question ; whereas those measures are adopted as a precaution and without prejudice to the Council's price decisions for 1991 /92 ; Article 1 For the period 1 May to 26 May 1991 , the intervention operations provided for in Articles 15 and 19 of Regula ­ tion (EEC) No 1035/72 shall be carried out, as regards cauliflowers, at prices determined on the basis of the following amounts expressed in ecus per 100 kilograms net weight : 1 . basic price :  25,50 for Spain,  27,66 for Portugal,  30,91 for the other Member States ; 2. buying-in price :  11,08 for Spain,  12,05 for Portugal,  13,45 for the other Member States . These amounts refer to trimmed cauliflowers of quality grade I, packaged. These amounts do not take account of the cost of the packaging in which the product is put up. Whereas, under the precautionary measures, the conti ­ nuity of the intervention arrangements provided for in Articles 15 and 19 of abovementioned Regulation (EEC) No 1035/72 must be ensured ; whereas, to that end, the amounts to be used in calculating the prices at which the abovementioned intervention operations take place should be fixed for the period 1 May to 26 May 1991 ; whereas the amounts to be used correspond to the basic and buying-in prices fixed for the 1990/91 marketing year ; Article 2 This Regulation shall enter into force on 1 May 1991 . It shall apply until 26 May 1991 . The provisions of this Regulation shall apply without prejudice to the decisions to be adopted by the Council in accordance with Article 16 ( 1 ) of Regulation (EEC) No 1035/72. Whereas the application of Articles 148 ( 1 ) and 285( 1 ) of the Act of Accession to Spain and Portugal respectively result in price levels differing from those of the common (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 375, 31 . 12. 1990, p. 17. No L 108/28 Official Journal of the European Communities 30 . 4. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission